     Case 2:17-cr-00306-JCM-VCF Document 857
                                         859 Filed 06/06/21
                                                   06/09/21 Page 1 of 3


 1    EISNER GORIN LLP
      ALAN EISNER, State Bar # 127119
 2    14401 Sylvan Street, Suite 112
      Van Nuys, CA 91401
 3    Phone/ Fax: (818) 781-1570/5033
      Email: alan@egattorneys.com
 4
 5    Attorney for Defendant
      VALERIAN CHIOCHIU
 6
 7                            UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10    UNITED STATES OF AMERICA,              )   Case No. 2:17-CR-306-JCM-VCF
                                             )
11                            Plaintiff,     )   EX PARTE APPLICATION TO CONTINUE
                                             )   SENTENCING DATE;
12           vs.                             )   [PROPOSED] ORDER
                                             )
13    VALERIAN CHIOCHIU (#12)                )   Current Date: June 18, 2021, at 11:00 a.m.
                                             )
14                       Defendants.         )   Proposed Date: August 20, 2021 at 11:00 a.m.
                                             )
15
16           Defendant Valerian Chiochiu by and through his counsel of record, Alan Eisner
17    hereby applies ex parte to continue the present sentencing date. This application is based
18    on the attached declaration of counsel Alan Eisner.
19                                               Respectfully submitted,
20                                               EISNER GORIN LLP
21
22    Dated: June 6, 2021
23                                               ALAN EISNER
                                                 Attorney for Defendant
24                                               VALERIAN CHIOCHIU
25
26
27
28




                                                   1
     Case 2:17-cr-00306-JCM-VCF Document 857
                                         859 Filed 06/06/21
                                                   06/09/21 Page 2 of 3


 1                             DECLARATION OF ALAN EISNER
 2           I Alan Eisner declare as follows:
 3           1.     I am the attorney of record for defendant Valerian Chiochiu and make this
 4    declaration in support of defendant’s ex parte application to continue the present
 5    sentencing date of June 18, 2021 to August 20, 2021.
 6           2.     Defendant pled guilty pursuant to plea agreement on July 31, 2020, at
 7    which time sentencing and disposition was set for December 11, 2020. (Dkt 730.)
 8           3.     On October 23, 2020, this court continued the December 11, 2020,
 9    sentencing date to March 19, 2021. (Dkt. 756.) On October 29, 2020, the probation
10    department disclosed its Presentence Investigation Report, which was revised and
11    disclosed to the parties on February 12, 2021.
12           4.     On March 10, 2021, pursuant to a stipulation between the parties, this
13    court continued the March 19, 2021 sentencing date to the present sentencing date of
14    June 18, 2021. (Dkt. 793.) The government filed its sentencing position on March 12,
15    2021. (Dkt. 798.)
16           5.     Defense counsel makes this application because he is due to begin a
17    homicide trial in Los Angeles Superior Court, Department 17 Long Beach, on June 8,
18    2021 in People v Wilson Lopez, NA101147. The Lopez trial is estimated to be 4-5
19    weeks in duration. In addition, defense counsel requires additional time to adequately
20    prepare defendant’s sentencing position and to adequately prepare for the sentencing
21    hearing.
22           6.     Government counsel has advised defense counsel that it takes no position
23    on this application. The government further advised that it has spoken with both
24    witnesses it intends to call at sentencing and this continuance does not cause them
25    hardship.
26
27    Dated: June 6, 2021
28                                               Alan Eisner




                                                   2
     Case 2:17-cr-00306-JCM-VCF Document 857
                                         859 Filed 06/06/21
                                                   06/09/21 Page 3 of 3


 1                                     [PROPOSED] ORDER
 2           Based upon the representation of counsel and for good cause shown, the Court
 3    finds that good cause exists, taking into account the public interest in the prompt
 4    disposition of criminal cases.
 5           Therefore, IT IS HEREBY ORDERED that:
 6           The sentencing date is continued to August 6, 2021 at 10:00 a.m.
 7
 8           June 9, 2021
      Dated: June    , 2021
 9                                              Honorable James C. Mahan
                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                   3
